COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS
 EL PASO HEALTHCARE SYSTEM            '
 LTD. D/B/A DEL SOL MEDICAL                       No. 08-13-00001-CV
 CENTER,                              '
                                                     Appeal from the
                      Appellant,      '
                                               346th Judicial District Court
 v.                                   '
                                                of El Paso County, Texas
                                      '
 RAMONA LOPEZ,
                                       '            (TC# 2008-1742)
                      Appellee.
                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.1(a)(1). Appellant represents that parties have resolved the litigation in the underlying

case and requests this Court enter an order dismissing the appeal. Appellee does not oppose the

motion, and there is no indication that dismissal would prevent Appellee from seeking the relief to

which it would otherwise be entitled. See TEX. R. APP. P. 42.1(a)(1). We therefore grant

Appellant’s motion and dismiss the appeal. Because the motion does not indicate the parties have

agreed otherwise, costs will be taxed against Appellant. See TEX. R. APP. P. 42.1(d).


                                              GUADALUPE RIVERA, Justice
February 6, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.